DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group II, claims 6-11, in the reply filed on April 1, 2022 is acknowledged.  The traversal is on the ground(s) that the subject matter of all claims is sufficiently related that there is no serious burden for search and examination of all claims.  This is not found persuasive because, as stated in the previous restriction requirement, there would be a serious search and/or examination burden if restriction were not required because the inventions have acquired a separate status in the art in view of their different classification and require a different field of search. The method of Group I is classified in B22F 1/142 based on the details of the heat treatment process (e.g. limitations in claim 1 directed to the temperature of the heat treatment step), while the product of Group II is classified in H01F 1/147 based on the details of the composition of the soft magnetic metal powder (e.g. limitations in claim 6 directed to amounts of elements contained in the powder). Thus, a serious burden exists at least due to the separate areas of classification that would require searching different classes/subclasses or employing different search queries. See MPEP 808.02. Furthermore, the inventions are likely to raise different non-prior art issues under 35 U.S.C. 112, first paragraph or 35 U.S.C. 112(a) because the invention of Group I includes limitations directed to the method that are not specifically required by the product of Group II (e.g. a heat treatment step, a boron nitride removing step, etc.).
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on April 1, 2022.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/13/2018, 04/28/2020, and 10/27/2020 are considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
The reference numeral “8a” in Fig. 7 is not present in the specification. Reference numeral “8b” is used in paragraph [0074] of the as-filed specification to refer to a flake of boron nitride discharged out of the metal particle. However, in Fig. 7, reference numeral “8a” appears to designate a portion of the boron nitride formed on a surface of the metal particle that is being discharged as a flake, whereas reference numeral “8b” appears to designate a portion of the boron nitride that remains on the surface of the metal particle. Clarification from the Applicant is respectfully requested.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claim 6 is objected to because of the following informalities: 
The limitation in lines 8-9 of claim 6 reciting “of the metal particles, roundness of 80% or more of metal particles is 0.80 or higher” should read “the metal particles is 0.80 or higher” to clarify the claim language.

The limitation in lines 10-11 of claim 6 reciting “of the metal particles, 85% or more of metal particles have one crystal grain” should read “the metal particles is have one crystal grain” to clarify the claim language.
Appropriate correction is required.

Claim Interpretation
Regarding claim 8, the limitation reciting “wherein, when a total amount of iron and nickel contained in the soft magnetic metal powder is 100 mass%, an amount of nickel is 40 mass% or more and 80 mass% or less” is interpreted to mean that the amount of nickel contained in the soft magnetic metal powder is within the range of 40 mass% or more and 80 mass% or less relative to the total amount of iron and nickel contained in the soft magnetic metal powder being 100 mass%. Since claim 6 requires the soft magnetic metal powder to contain at least iron, silicon, boron, carbon, and boron nitride, it is understood that the limitation of claim 8 is not intended to require that the total amount of iron and nickel contained in 100 mass% of the soft magnetic metal powder is 100 mass%. That is, the limitation of claim 8 is understood to not specifically limit the total amount of iron and nickel contained in the soft magnetic metal powder. Rather, the limitation is interpreted as limiting the mass ratio of Ni:Fe in the powder to the range of 40:60 to 80:20, consistent with [0040] of the as-filed specification.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, the limitation reciting “of the metal particles, 85% or more of metal particles have one crystal grain” is indefinite because it is not clear if the language requiring that the particles have one crystal grain is meant to convey that the particles have one or more crystal grains (i.e. the metal particles are crystalline or contain a crystal texture), or if the language is meant to convey that the particles have exactly one crystal (i.e. the metal particles are amorphous or have no crystal grain boundaries).
Based on the current language of the claim, the broadest reasonable interpretation of “metal particles hav[ing] one crystal grain” encompasses metal particles having either exactly one crystal grain or a plurality of crystal grains. However, in looking to the instant specification at paragraph [0103], the number of metal particles having one crystal grain as claimed is said to be determined by counting the number of metal particles in which the crystal grain boundary is not observed. In paragraph [0102], it is further said that a crystal grain boundary that hinders the magnetic domain wall from moving is not present in metal particles having one crystal grain, and thus it is possible to obtain the soft magnetic metal powder having low coercivity.
Thus, the instant specification appears to equate the absence of a crystal grain boundary to the state where one crystal grain is present in a metal particle. In light of the above teachings, the interpretation of the aforementioned limitation where the metal particles each have more than one crystal grain appears to contradict the disclosure of the instant specification, wherein the absence of crystal grain boundaries is preferred in order to achieve a soft magnetic metal powder having low coercivity.
Absent further clarification and for the purposes of applying prior art, the aforementioned limitation is interpreted consistent with the instant specification to mean that 85% or more of the metal particles have exactly one crystal grain (or consist of one crystal grain).
Regarding claims 7-11, the claims are rejected based on their dependency on claim 6.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



Claims 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Sakurai ‘824 (US 2015/0332824, cited on IDS) in view of Hayashi et al. (KR 2016-0134548, cited on IDS; citing published equivalent, KR 102068972, as the machine translation via EPO).
Regarding claims 6, 9, and 11, Sakurai ‘824 teaches a soft magnetic metal powder comprising soft magnetic metal powder particles including Fe, Si, and B, wherein boron nitride is formed on a surface of the particles (Abstract, [0027]). Sakurai ‘824 teaches that the roundness of the cross-section in the metal particle is controlled to be 0.80 or more in 90% or more of the metal particles in order to obtain a soft magnetic metal powder with a low coercivity [0040]. Sakurai ‘824 further teaches that the powder can achieve a low coercivity if the metal particle consists of one single grain in 90% or more of the metal particles constituting the soft magnetic metal powder [0041].
With respect to the amount of boron contained in the soft magnetic metal powder, Sakurai ‘824 teaches that the content of B is set to 10 to 150 ppm inside the metal particle of the powder in order to promote crystal grain growth to achieve the desired coercivity ([0010], [0034], [0036]), and that the content of boron nitride in the soft magnetic metal powder core prepared using the powder is 50 to 4790 ppm in order to prevent a decrease in permeability and coercivity of the powder ([0022], [0050]).
In Example 1 of Sakurai ‘824, the reference teaches powder cores (soft magnetic metal dust cores) prepared using the soft magnetic metal powder, in which 2.4 mass% of silicone resin was added relative to 100 mass% of soft magnetic metal powder [0059]. The Examples shown in Table 1 all have a content of B in the range of 10 to 150 ppm inside the metal particle and a content of boron nitride in the range of 50 to 4790 ppm inside the powder core (calculated by subtracting the content of B inside the metal particle from the total content of B in each soft magnetic powder core, and adding the content of nitrogen in each powder core) [0061]. By converting the content of B in ppm and the content of boron nitride in ppm each to content of B per 100 mass% of soft magnetic metal powder, the total content of B contained in 100 mass% of powder can be determined.
For example, the soft magnetic powder core of Example 1-1 contains 22 ppm of B inside the metal particles and 2250 ppm of boron nitride inside the powder core (Table 1). Based on an amount of silicone resin in the powder core being 2.4 mass% relative to 100 mass% of powder, the amount of B inside the particles contributes about 0.0022 mass% of B relative to 100 mass% of soft magnetic metal powder, and the amount of boron nitride in the powder core contributes about 0.1004 mass% of B relative to 100 mass% of powder. Thus, the amount of boron contained in 100 mass% of the soft magnetic metal powder of Example 1-1 is about 0.103 mass%, which falls squarely within the claimed range. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations, a prima facie case of obviousness is established. See MPEP 2144.05(I).
Sakurai ‘824 differs from the claimed invention in that the reference does not expressly teach an amount of carbon contained in 100 mass% of the soft magnetic metal powder. However, in the analogous art of soft magnetic metal powders, Hayashi et al. teaches a soft magnetic metal powder core having reduced hysteresis loss, which is achieved by controlling the carbon content in the soft magnetic metal powder so as to decrease the coercive force of the powder ([0003], [0008]-[0009], [0029]).
Hayashi et al. specifically teaches that the carbon content in the soft magnetic metal powder particles after heat treatment is set to 100 ppm or more and 1000 ppm or less so that the carbon can be sufficiently dissolved in the powder, enabling the reduction of the coercive force by promoting crystal grain grown ([0029]-[0031]). Hayashi et al. teaches that the carbon content can be controlled by selecting a raw material metal containing an appropriate amount of carbon as an impurity or by adding carbon to the raw material in an appropriate amount [0048]. Similar to Sakurai ‘824, Hayashi et al. also teaches that the metal particles preferably have coarse crystal grains, formed by the diffusion of carbon during high temperature treatment, wherein 90% or more of the particles constituting the soft magnetic metal powder consist of one crystal grain and have no grain boundaries ([0029], [0035], [0039]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the soft magnetic metal powder of Sakurai ‘824 by containing carbon in the soft magnetic metal powder at an amount within the claimed range, as taught by Hayashi et al., in order to reduce the coercive force of the soft magnetic metal powder, thus reducing the hysteresis loss of a soft magnetic metal powder core made from the powder.
Furthermore, Hayashi et al. teaches that an amount of carbon contained in 100 mass% of the particles of the soft magnetic metal powder is 0.01 mass% or more and 0.1 mass% or less, which overlaps the ranges of claims 6 and 9. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations, a prima facie case of obviousness is established. See MPEP 2144.05(I).
Regarding claim 7, Sakurai ‘824 in view of Hayashi et al. teaches all of the limitations of claim 6 above, and Sakurai ‘824 further teaches that 1 to 10% of Cr is added to the composition of the soft magnetic metal powder to impart rust prevention properties to the powder and to increase the electrical resistance thereof so as to decrease the eddy current loss of a powder core made from the powder ([0037], Table 2). Therefore, Sakurai ‘824 teaches that an amount of chromium contained in 100 mass% of the soft magnetic metal powder is 1 mass% or more and 10 mass% or less, which overlaps the claimed range. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations, a prima facie case of obviousness is established. See MPEP 2144.05(I).
Regarding claim 8, Sakurai ‘824 in view of Hayashi et al. teaches all of the limitations of claim 6 above. Although Sakurai ‘824 does not expressly teach containing nickel in the soft magnetic metal powder, Hayashi et al. further teaches that the raw material powder can contain iron or iron and nickel as main components ([0029], [0048], [0077], Table 2). Hayashi et al. teaches that the composition of the soft magnetic metal powder can include 30 mass% or more and 80 mass% or less of Ni, wherein the total content of Fe and Ni is 90 mass% or more, in order to obtain a powder having a small crystal magnetic anisotropy and magnetostrictive constant and a lower coercive force ([0013], [0038]). Thus, in the case where the total content of Fe and Ni in the soft magnetic metal powder is 90 mass% and the powder includes 60 mass% of Ni, the amount of nickel is about 67 mass% or more relative to a total amount of iron and nickel contained in the soft magnetic metal powder being 100 mass%, which overlaps the claimed range.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the soft magnetic metal powder of Sakurai ‘824 by adding an amount of nickel relative to the total amount of iron and nickel in the soft magnetic metal powder within the claimed range, as taught by Hayashi et al., in order to obtain a powder having a small crystal magnetic anisotropy and magnetostrictive constant and a lower coercive force.
Regarding claim 10, Sakurai ‘824 in view of Hayashi et al. teaches all of the limitations of claim 6 above, and Sakurai ‘824 further teaches that the content of oxygen in the soft magnetic metal powder is preferably in the range of 500 ppm or less in order to maintain a low coercivity [0042]. Therefore, Sakurai ‘824 teaches that an amount of oxygen contained in 100 mass% of the soft magnetic metal powder is 0.050 mass% or less, which fall squarely within the claimed range. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations, a prima facie case of obviousness is established. See MPEP 2144.05(I).



Claims 6, 7, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Otaka (JP 2014-156635, machine translation via EPO provided) in view of Sakurai ‘824 (US 2015/0332824, cited on IDS).
Regarding claims 6, 7, and 9, Otaka teaches a soft magnetic powder comprising metal particles made of an amorphous alloy containing Fe, Si, B, Cr, and C ([0009], [0026]). Otaka teaches that the amorphous alloy contains Fe as a main component, Si in a proportion of 2% by mass or more and 9% by mass or less, B in a proportion of 2% by mass or more and 5% by mass or less, Cr in a proportion of 1% by mass or more and 3% by mass or less, and C in a proportion of 0.1% by mass or more and 1% by mass or less [0010]. Thus, Otaka teaches ranges for an amount of boron, an amount of chromium, and an amount of carbon which overlaps the ranges of claims 6, 7, and 9. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations, a prima facie case of obviousness is established. See MPEP 2144.05(I).
Otaka teaches that the amorphous alloy of the metal particles contains almost no crystal structure or grain boundaries inside so that, unlike crystalline metals, the amorphous alloy particles are unlikely to be deformed by dislocation or broken from the crystal grain size [0020]. Otaka further teaches that amorphous alloys having no grain boundaries can have high hardness to enable the particles to be slightly plastically deformed at the time of molding, which improves the filling property of the powder ([0011], [0022]). Otaka differs from the claimed invention in that the reference does not expressly teach a proportion of the metal particles which have one crystal grain.
It would, however, have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the soft magnetic metal powder of Otaka by optimizing the number of metal particles having one crystal grain, such as within the claimed range, in order to achieve a sufficient number of particles having a high hardness that are unlikely to be deformed by dislocation or broken at the crystal grain boundaries so as to improve the filling property of the soft magnetic powder.
Otaka further differs from the claimed invention in that the reference does not expressly teach boron nitride being formed on a surface of the metal particles or a proportion of metal particles having a roundness of 0.80 or higher. However, in the analogous art of soft magnetic metal powders, Sakurai ‘824 teaches a soft magnetic metal powder comprising soft magnetic metal powder particles including Fe, Si, and B, wherein boron nitride is formed on a surface of the particles (Abstract, [0027]). Sakurai ‘824 teaches that the roundness of the cross-section in the metal particle is controlled to be 0.80 or more in 90% or more of the metal particles in order to obtain a soft magnetic metal powder with a low coercivity [0040].
Sakurai ‘824 further teaches that the soft magnetic metal powder is prepared using an amorphous metal particle containing Fe as the main component, and a large quantity of B (2 mass% or more) is added to the alloy to enable the formation of a boron nitride film on the surface of the powder particles ([0028]-[0031]). Sakurai ‘824 teaches that by subjecting the starting material containing Si and B to a thermal treatment at a high temperature under a non-oxidative atmosphere containing nitrogen, a boron nitride film can be formed on the surface of the metal particles to prevent sintering of the particles [0031]. In addition to forming the sintering-preventing film, Sakura ‘824 further teaches that by containing B in the starting material powder particles, grain growth can be promoted so as to achieve 90% or more of the metal particles having no grain boundary ([0034], [0041]). Sakurai ‘824 teaches controlling the roundness of the cross-section of the metal particles within the range of 0.80 or more in 90% or more of particles so as to achieve a soft magnetic metal powder having lowered coercivity ([0040], [0062]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the soft magnetic metal powder of Otaka by forming boron nitride on the surface of the metal particles and by setting a proportion of the metal particles having a roundness of 0.80 or more within the claimed range, as taught by Sakurai ‘824, in order to improve the sintering resistance of the powder particles and to further lower the coercivity of the soft magnetic metal powder.
Regarding claim 10, Otaka in view of Sakurai ‘824 teaches all of the limitations of claim 6 above, and Otaka further teaches that the soft magnetic powder may contain unavoidable impurities, such as oxygen, in an amount of less than 0.1% by mass, preferably 0.05% by mass or less [0029], which falls squarely within the claimed range. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations, a prima facie case of obviousness is established. See MPEP 2144.05(I).
Regarding claim 11, Otaka in view of Sakurai ‘824 teaches all of the limitations of claim 6 above, and Otaka further teaches forming a powder magnetic core (soft magnetic metal dust core) from the soft magnetic metal powder ([0007], [0012], [0064]).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Otaka (JP 2014-156635, machine translation via EPO provided) in view of Sakurai ‘824 (US 2015/0332824, cited on IDS) as applied to claim 6 above, and further in view of Sakurai ‘821 (US 2015/0332821).
Regarding claim 8, Otaka in view of Sakurai ‘824 teaches all of the limitations of claim 1 above but does not expressly teach containing nickel in the soft magnetic metal powder. However, in the analogous art of soft magnetic metal powders, Sakurai ‘821 teaches a soft magnetic metal powder similar to Sakurai ‘824, and further teaches that the content of Ni in the soft magnetic metal powder is adjusted to be 30 to 80 mass% so as to achieve good soft magnetic properties such as low magnetocrystalline anisotropy and low coercivity [0035]. Sakurai ‘821 further teaches that when the content of Ni is adjusted to be 30 to 80 mass%, the total content of Fe and Ni is 90 mass% or more [0044]. Thus, Sakurai ‘821 teaches that the amount of nickel is about 30 mass% or more relative to a total amount of iron and nickel being 100 mass%, which overlaps the claimed range.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the soft magnetic metal powder of Otaka in view of Sakurai ‘824 by adjusting an amount of nickel in the soft magnetic metal powder relative to the total amount of iron and nickel, such as within the claimed range as taught by Sakurai ‘821, in order to achieve good soft magnetic properties such as low magnetocrystalline anisotropy and low coercivity for the powder.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA L GRUSBY whose telephone number is (571) 272-1564. The examiner can normally be reached Monday-Friday, 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rebecca L Grusby/Examiner, Art Unit 1785  

/Holly Rickman/Primary Examiner, Art Unit 1785